ORDER
PER CURIAM.
On July 7, 1995, the Court ordered the Secretary to file within 30 days a memorandum addressing the impact of Leo v. Brown, U.S. Vet.App. No. 93-844, 1995 WL 362583 (June 16, 1995) (opinion withdrawn Nov. 27, 1995). The Court also ordered that the appellant could respond to the Secretary’s memorandum, if he so chose, within 30 days after it was served upon him, and invited interested amici curiae also to respond to the Secretary’s memorandum within 30 days after it was filed.
On August 7, 1995, the Secretary filed a motion for a stay of proceedings. He noted that he had filed a motion for panel reconsideration in Leo on July 7, 1995, and he requested a stay so that his response could “be prepared consistent with the ultimate outcome of the Leo matter.” Motion at 1. This motion was granted on August 10,1995.
On November 27, 1995, the Court issued a decision upon reconsideration in Leo, which replaced the earlier decision. Leo v. Brown, 8 Vet.App. 410 (1995). The Secretary has yet to respond to the Court’s July 7, 1995, order.
On consideration of the foregoing, it is
ORDERED that the Secretary, within 30 days after the date of this order, file with the Court, and serve on the appellant, a supplemental memorandum as described in the Court’s July 7, 1995, order. It is further
ORDERED that the appellant may file a reply to the Secretary’s memorandum within 30 days after service of the Secretary’s response to this order.
Interested amici curiae are invited to respond, within 30 days after the date of the Secretary’s response to this order, to the Secretary’s May 15, 1995, memorandum and his memorandum in response to this order.